In a negligence action to recover damages for personal injuries, in which the court had vacated a preference in trial theretofore granted to plaintiff pursuant to rule 9 of the Kings County Supreme Court Rules, plaintiff appeals from an order of the Supreme Court, Kings County, dated October 5, 1961, which denied his motion for reconsideration and for the reinstatement of said preference. Order affirmed, without costs. No opinion. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.